Exhibit 10.23

SIXTH AMENDMENT TO LEASE

TIDS SIXTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
February 4, 2013, by and between LT KIRKLAND 405, LLC, a Delaware limited
liability company (“Landlord”), and MARKET LEADER, INC., a Washington
corporation (“Tenant”).

RECITALS

 

A. Landlord (as successor in interest to MEPT Kirkland Office II LLC, a Delaware
limited liability company, as successor in interest to Multi-Employer Property
Trust, a trust organized under 12 C.P.R. Section 9.18) and Tenant (formerly
known as HouseValues, Inc., a Washington corporation) are parties to that
certain Lease dated November 1, 2004 (the “Original Lease”), which Original
Lease has been previously amended by that certain First Amendment to Lease dated
as of May 26, 2005, that certain Second Amendment to Lease dated as of
October 14, 2005, that certain Third Amendment to Lease dated as of March 1,
2009 (the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
May 26, 2009 (the “Fourth Amendment”) and that certain Fifth Amendment to Lease
dated as of November 9, 2012 (collectively, the “Lease”). Pursuant to the Lease,
Landlord has leased to Tenant space currently containing approximately 28,941
rentable square feet (the “Premises”) located on the first floor and the second
floors of the building located at 11332 NE 122nd Way, Kirkland, Washington 98034
(the “Building”), commonly known as Building A-2. The Building is a part of the
project commonly known as Kirkland 405 Corporate Center.

 

B. The Lease by its terms shall expire on June 30, 2013 (“Prior Termination
Date”), and the parties desire to extend the Lease Term, all on the following
terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Extension. The Lease Term is hereby extended for a period of two (2) months
and shall expire on August 31, 2013 (“Second Extended Termination Date”), unless
sooner terminated in accordance with the terms of the Lease. That portion of the
Lease Term commencing the day immediately following the Prior Termination Date
(“Second Extension Date”) and ending on the Second Extended Termination Date
shall be referred to herein as the “Second Extended Term”.

 

2. Base Rent. As of the Second Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Second Extended Term is the following:

 

Period

   Rentable Square
Footage      Monthly Base Rent  

7/1113-8/31/13

     28,941       $ 46,505.72   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

 

3. Additional Security Deposit. No additional Security Deposit shall be required
in connection with this Amendment.



--------------------------------------------------------------------------------

4. Additional Rent. For the period commencing with the Second Extension Date and
ending on the Second Extended Termination Date, Tenant shall pay all Additional
Rent payable under the Lease, including Tenant’s Pro Rata Share of Operating
Costs applicable to the Premises, in accordance with the terms of the Lease, as
amended hereby.

 

5. Improvements to Premises.

 

  5.1 Condition of Premises. Tenant is in possession of the Premises and accepts
the same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.

 

  5.2 Responsibility for Improvements to Premises. Any construction, alterations
or improvements to the Premises shall be performed by Tenant at its sole cost
and expense using contractors selected by Tenant and approved by Landlord and
shall be governed in all respects by the terms of the Lease, as amended hereby.

 

6. Deletions. Section 2.4 (Termination Right), Section 2.5 (Right of First
Offer), Section 2.6 (Right of First Refusal) and Section 2.7 (Option to Extend)
of the Original Lease and Section 12 (Renewal Option) of the Third Amendment and
Section 4 of the Fourth Amendment are deleted in their entireties and of no
further force and effect.

 

7. Miscellaneous.

 

  7.1 This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

 

  7.2 Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

  7.3 Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  7.4 Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Amendment. Tenant agrees to indemnify and hold Landlord
and its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment.

 

2



--------------------------------------------------------------------------------

  7.5 Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, and Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Second Extended Term, an Event
of Default under the Lease will be deemed to have occurred, without the
necessity of notice to Tenant.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD:     TENANT: LT KIRKLAND 405, LLC,     MARKET LEADER, INC., a Delaware
limited liability company     a Washington corporation By:  

/s/ Alison L. Husid

    By:  

/s/ Jackie Davidson

Name:  

Alison L. Husid

    Name:  

Jackie Davidson

Title:  

Authorized Signatory

    Title:  

CFO

[NOTARY PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGEMENT

 

Comm. of mA   )     )   COUNTY OF SUFFOLK   )ss:  

On FEB. 26, 2013, before me, JULIE A. SILVA, Notary Public, personally appeared
ALISON L. HUSID, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

    LOGO [g483410004.jpg]       /s/ Julie A. Silva       Notary Public      

TENANT ACKNOWLEDGEMENT

 

STATE OF WASHINGTON   )     )        ss.   COUNTY OF KING   )  

I certify that I know or have satisfactory evidence that JACKIE DAVIDSON is the
person who appeared before me, and said person acknowledged that he signed this
instrument, on oath stated that he was authorized to execute the instrument and
acknowledged it as the CFO of MARKET LEADER, INC., a Washington corporation to
be the free and voluntary act of such party for the uses and purposes mentioned
in the instrument.

 

Dated: FEBRUARY 15, 2013      

/s/ Danae Hordyk

 

(Seal or stamp)

      (Signature)

LOGO [g483410005.jpg]

     

NOTARY PUBLIC

      Title       My appointment expires FEBRUARY 19, 2016

 

5